IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Mary C. Joseph,                            :
                           Petitioner      :
                                           :
                    v.                     :
                                           :
Unemployment Compensation                  :
Board of Review,                           :   No. 1375 C.D. 2015
                    Respondent             :   Submitted: July 8, 2016


BEFORE:      HONORABLE ROBERT SIMPSON, Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                    FILED: November 10, 2016

             Mary C. Joseph (Claimant) petitions this Court, pro se, for review of the
Unemployment Compensation (UC) Board of Review’s (UCBR) June 24, 2015 order
affirming the Referee’s decision denying Claimant’s request to backdate Claimant’s
claim week to week ending January 17, 2015, and finding Claimant ineligible for UC
benefits under Section 401(c) of the UC Law (Law).1 The sole issue before the Court
is whether the UCBR erred by denying Claimant’s request to backdate her February
3, 2015 UC claim to January 17, 2015. After review, we dismiss the appeal as moot.
             Claimant was employed as a part-time service representative with Blair,
LLC (Employer), working an average of 26 hours a week from June 16, 2014 through
January 15, 2015. Claimant’s commute to work was approximately one hour. On
January 12, 2015, Claimant was scheduled for training on Employer’s new computer
system. Although Claimant’s supervisor made her aware that training was required,

      1
         Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §
801(c) (relating to a valid application for UC benefits).
Claimant did not attend. Claimant’s training was rescheduled, but she again failed to
report.    Under Employer’s new computer system, Employer’s guideline for an
average service representative call was reduced to seven minutes. Claimant thought
it would be difficult to have a seven-minute order with elderly customers and there
was no way she could do it. When Claimant finally attended her training session, she
was observed using Employer’s old system to take her calls. When the trainer
reminded Claimant to use the new system, Claimant she said she was leaving.
Claimant left and did not return to work thereafter.
              Claimant applied for UC benefits for week ending January 24, 2015 (1st
Application). Claimant applied again on February 3, 2015 (2nd Application), but
requested that it be backdated to week ending January 17, 2015. On February 4,
2015, the Erie UC Service Center found Claimant ineligible for UC benefits on the
2nd Application under Section 401(c) of the Law.              On February 24, 2015, the
Duquesne UC Service Center found Claimant ineligible for UC benefits on the 1st
Application under Section 402(b) of the Law.2              Claimant appealed from both
determinations and two Referee hearings were held. On April 13, 2015, a Referee (1st
Referee) affirmed the Duquesne UC Service Center’s determination, and on April 15,
2015, a Referee (2nd Referee) affirmed the Erie UC Service Center’s determination.
Claimant appealed from both Referee decisions to the UCBR and requested a remand
hearing. On June 24, 2015, the UCBR issued an order denying Claimant’s remand
request, adopting and incorporating the 1st Referee’s factual findings and legal
conclusions, and affirming the 1st Referee’s decision. Also on June 24, 2015, in a
separate order, the UCBR adopted and incorporated the 2nd Referee’s factual findings
and legal conclusions, and affirmed the 2nd Referee’s decision. Claimant appealed



       2
         43 P.S. § 802(b) (relating to voluntary separation without cause of a necessitous and
compelling nature).
                                              2
from both UCBR orders to this Court.3 The UCBR order affirming the 1st Referee’s
decision is currently before the Court.
               On October 20, 2016, this Court filed its opinion in Joseph v.
Unemployment Compensation Board of Review (Pa. Cmwlth. No. 1376 C.D. 2015,
filed October 20, 2016) (Joseph I). In Joseph I, this Court affirmed the UCBR’s
order denying Claimant UC benefits under Section 402(b) of the Law. Specifically,
the Court held that Claimant voluntarily left her employment without a necessitous
and compelling reason for doing so.

               As a general rule, an actual case or controversy must exist
               at all stages of the judicial process, or a case will be
               dismissed as moot. An issue can become moot during the
               pendency of an appeal due to an intervening change in the
               facts of the case or due to an intervening change in the
               applicable law. In that case, an opinion of this Court is
               rendered advisory in nature. An issue before a court is
               moot if in ruling upon the issue the court cannot enter
               an order that has any legal force or effect.

In re: J.A., 107 A.3d 799, 811 (Pa. Super. 2015) (emphasis added) (quoting In re:
D.A., 801 A.2d 614, 616 (Pa. Super. 2002) (en banc) (internal citations and quotations
omitted)). As a result of Joseph I, wherein, the UCBR’s order denying Claimant UC
benefits was upheld, the issue of whether the UCBR erred in determining that
Claimant could not backdate her application for UC benefits is now moot.4



       3
           “Our scope of review is limited to determining whether constitutional rights were violated,
whether an error of law was committed, or whether the findings of fact were unsupported by
substantial evidence. Section 704 of the Administrative Agency Law, 2 Pa.C.S. § 704.” Turgeon v.
Unemployment Comp. Bd. of Review, 64 A.3d 729, 731 n.3 (Pa. Cmwlth. 2013).
         4
           The UCBR determined in the instant case that Claimant was ineligible for UC benefits for
week ending January 17, 2015. In Joseph I docketed at 1376 C.D. 2015, the UCBR determined
Claimant was ineligible for UC benefits for week ending January 24, 2015. Even if Claimant was
permitted to backdate her application, said application would be denied based on the same findings
as both applications are based on the same facts. This Court, having already decided the issue of
eligibility based on Section 402(b) of the Law, has nothing further before it.
                                                  3
For all of the above reasons, Claimant’s appeal is dismissed as moot.


                         ___________________________
                         ANNE E. COVEY, Judge




                             4
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mary C. Joseph,                       :
                        Petitioner    :
                                      :
                   v.                 :
                                      :
Unemployment Compensation             :
Board of Review,                      :   No. 1375 C.D. 2015
                    Respondent        :



                                     ORDER


            AND NOW, this 10th day of November, 2016, Mary C. Joseph’s appeal
is dismissed as moot.


                                     ___________________________
                                     ANNE E. COVEY, Judge